Title: From Thomas Jefferson to Benjamin Waterhouse, 14 January 1802
From: Jefferson, Thomas
To: Waterhouse, Benjamin


          
            Dear Sir
            Washington Jan. 14. 1802.
          
          The inclosed letter was written to you on the day of it’s date. I wrote to Dr. Currie of Richmond on the same day. by mistake I put your letter under his address, and probably I put the one for him under cover to you. he has returned the one addressed to you, which discovers to me my mistake. I forward it now to you for the purpose of rectifying it with you. Accept my respects and best wishes
          
            Th: Jefferson
          
        